DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This in response to the Application filed on January 15, 2019 in which claims 1-20 are presented for examination.

Status of Claims
	Claims 1-20 are pending in which claim 1 is presented in independent form.

Claim Objections
Regarding Claim 1, the limitations, “A size-adjustable garment configured for attachment” does not include a transitional phrase.  It is believed that the limitation above is believed to be in error for e.g.- -A size-adjustable garment comprising: configurable attachment of camouflage elements or accessories- -.
Claims 3-10 are objected to because of the following informalities: “the garment” is believed to be in error for - -the size-adjustable garment- -.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “the torso portion” is believed to be in error for - -the front torso portion- -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1, the limitations “a mechanism for adjusting” in line 3 and “a mechanism for attachment” in lines 3-4 invokes 35 USC 112(f).
Claim 3, the limitation, “a secondary attachment mechanism for holding” in lines 1-2 invokes 35 USC 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation, “and/or” in line 4 is considered indefinite since it is unclear whether the limitation(s) following “and/or” is a part of the claimed invention.  For purposes of examination, the Examiner will examine the claim in the alternative form, utilizing the term “or”.
The term “rigid member” in claim 2 is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that term “rigid” is relatively broad.  It is noted that any material or fabric can be considered “rigid” if fastened down/attached to another piece of fabric/garment (i.e. causing restriction) and additionally, if pulled in a taut configuration.
Claim 4 recites the limitation "the secondary attachment mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will examine the claim as if it read, “a secondary attachment mechanism”.
Regarding Claims 5-6, each of the claims recite the limitation “the loops” in line 1.  There is insufficient antecedent basis for this limitation in each of the claims.  The examiner recommends claim instead “the one or more loops”.
Claim 6 recites the limitation "the outward fastening surface of the strip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will examine the claim as if it read, “an outward fastening surface of the strip”.
Claim 10 recites the limitation "the inward fastening portion of the strip" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will examine the claim as if it read, “an inward fastening surface of the strip”.
Claim 15 recites the limitations "the chest portion" and “the shoulder portion” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  The examiner will examine the claim as if it read, “a chest portion” and “a shoulder portion”.
Claim 19 recites the limitation, “any one of claim 2”.  It is unclear what the applicant means by this limitation.  For purposes of examination, the examiner will read the claim as if it depends from claim 2 only.
Regarding Claim 20, the limitations, “and/or” in lines 1 and 3 are considered indefinite since it is unclear whether the limitation(s) following “and/or” is a part of the claimed invention.  For purposes of examination, the Examiner will examine the claim in the alternative form, utilizing the term “or”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites “an upper body garment comprising six fastening elements as recited in claim 2” and claim 12 recites “an upper body garment comprising twelve fastening elements as recited in claim 1”.  Each of these claims fail to further limit the preceding claim’s “size adjustable garment”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-10, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldridge et al. (US 7,168,103) (hereinafter “Aldridge”).
	Regarding Claim 1, Aldridge discloses of a size-adjustable garment (10) configured for attachment of camouflage elements and/or accessories using a plurality of fastening elements (via 50) configured to simultaneously provide a mechanism for adjusting the size of the garment (via 50) and to provide a mechanism for attachment of the camouflage elements and/or accessories (note that the loops of 60 is capable of attaching to camouflage elements or other various accessories via its loop configuration and 80, see Figures 4-5), (Figures 1 and 3-5, Col.1 , lines 29-37, Col. 4, lines 27-65, Col. 5, lines 12-31, 42-62). It is noted that the limitations of “configured for attachment of camouflage elements and/or accessories using a plurality of fastening elements configured to simultaneously provide a mechanism for adjusting the size of the garment and to provide a mechanism for attachment of the camouflage elements and/or accessories” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Aldridge is capable of performing these recited functions.

	Regarding Claims 2, 4, 7-10 and 19, Aldridge discloses the invention as claimed above.  Further Aldridge discloses:
	(claim 2), wherein one or more of the fastening elements (via 50) each comprise:
	a strip of flexible material (52) connected to (via 62) the garment at a first end (56) and having a free second end (58), the strip having an outward fastening surface (via 80 @ 56, see Figure 4) adjacent to the first end (see Figure 4) and an inward fastening surface (via 80 @ 58) adjacent to the second end (see Figure 4), wherein the outward and inward fastening surfaces become fastenable to each other when a fold is made in the strip (52) between the first end and the second end (see Figure 5);
	a rigid member (via 70, please note that “rigid” is a relative term/note that 70 is anchored/stitched @ 74 (e.g. restricted) to the garment 10) anchored to the garment in an arrangement permitting the fold in the strip to be made around the rigid member such that the second end can be pulled towards the first end as the strip rolls over the rigid member (see Figure 4 vs. Figure 5), the rigid member being pulled towards the first end of the strip (see Figure 5), thereby causing folding of a portion of the garment between the rigid member and the first end of the strip,(Col. 4, lines 27-65, Col. 5, lines 12-31, 42-62) .  It is noted that the limitations of “become fastenable to each other when a fold is made in the strip between the first and the second end” in lines 6-7 and “permitting the fold in the strip to be made around the rigid member such that the second end can be pulled towards the first end as the strip rolls over the rigid member, the rigid member being pulled towards the first end of the strip, thereby causing folding” in lines 8-12 are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Aldridge is capable of performing these recited functions;
	(claim 4), wherein a secondary attachment mechanism (via another 50) comprises one or more loops (via each 70-note loop being made by each 72 to the garment, see Figure 1);
	(claim 7), wherein the outward and inward fastening surfaces (via 80) are complementary fastening surfaces, (Col. 5, lines 12-19);
	(claim 8), wherein the complementary fastening surfaces (via 80) are hook and loop fastening surfaces, (Col. 5, lines 12-19);
	(claim 9), wherein the rigid member (via 70) is part of a square or rectangular ring (see structure of 70 in Figures 1 & 4-5-via the strip of 70 (rectangular orientation sewn via 72 to the garment) anchored to the garment (10);
	(claim 10), wherein an additional segment of outward fastening surface material (via another 80 @ 56, see Figure 4) is attached to the garment (10) adjacent to the first end of the strip (56) for fastening to the inward fastening portion of the strip (via 80 @ 58) if the fold permits the second end to extend beyond the first end (via another unit of 50), see Figure 1.  It is noted that the limitation of “if the fold permits the second end to extend beyond the first end” in lines 3-4 is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Aldridge is capable of performing this recited function;
	(claim 19), a method for adjusting the size of the garment of any one of claim 2 against a part of the body of an individual wearing the garment (see Figures 1 and 4-5, Col. 5, lines 12-31, 42-62), the method comprising:
	grasping the second end of the strip (58) of the fastening element;
	wrapping the strip around the rigid member to create the fold and pulling the
	second end to pull the rigid member towards the first end of the strip (see Figures 4-5), thereby folding and compressing the garment against the body of the individual (see Figures 1 and 4-5, Col. 5, lines 12-31, 42-62); and
	fastening the inward fastening surface to the outward fastening surface, (see Figures 1 and 4-5, Col. 5, lines 12-31, 42-62).  It is noted that the limitations of “for adjusting the size of the garment” in line 1 and “thereby folding and compressing the garment against the body of the individual” in lines 5-6 are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure/method of Aldridge is capable of performing these recited functions.

Allowable Subject Matter
Claims 3, 5-6, 11-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone nor in combination discloses of a size adjustable garment with a plurality of fastening elements that simultaneously provides a mechanism for adjusting the size of the garment and to provide a mechanism for attachment of camouflage elements and accessories, wherein each of the one or more plurality of fastening elements comprises a strip of flexible material and a rigid member  in combination with a secondary attachment system for holding one more additional camouflage elements or accessories with one or more loops formed from slits in the strip and formed of elastomeric material connected to the outward facing surface of strip, in combination with more fastening elements of the plurality of fastening elements that are arranged in vertical columns.  The closest piece of prior art is Aldridge et al. (US 7,168,103), however, no further structures (in a plurality sense) of the fastening elements are disclosed as presented in claims 3, 5-6, 11-18, and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732